Citation Nr: 1039805	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  

3.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.C. Blake, Law Clerk

INTRODUCTION

This Veteran served on active duty from November 1965 to November 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2008 and September 2009 rating decisions of 
the St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the January 2008 rating decision, the 
RO denied service connection for tinnitus and determined that new 
and material evidence had not been received to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  In 
the September 2009 rating decision, the RO denied service 
connection for anxiety disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims on 
appeal.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order for VA to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claims.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In August 2008 and September 2008, the Veteran submitted timely 
substantive appeals to the Board via VA Form 9, which indicated 
that he did not want a hearing regarding his claim of entitlement 
to service connection for tinnitus.  

In January 2010, the Veteran submitted a timely substantive 
appeal to the Board via VA Form 9, for his claim of entitlement 
to service connection for anxiety disorder and indicated his 
request for a Board hearing at the local RO.  The Veteran also 
submitted a January 2010 request for a local hearing before a 
DRO.  In a March 2010 DRO Conference Report, the Veteran 
confirmed his request to have both Board and DRO hearings 
regarding his claim for anxiety disorder.  Although a DRO hearing 
has been scheduled for October 21, 2010, there is no indication 
in the record that the Board hearing at the local RO has been 
scheduled or that the Veteran has withdrawn his request for such 
hearing.  Furthermore, this case must be remanded to afford the 
Veteran his requested personal hearing.  

In a September 2009 brief, the Veteran's representative requested 
that the Board remand all three claims on appeal to allow the 
Veteran to discuss them all at the upcoming scheduled DRO hearing 
and at the subsequent Board hearing at the local RO.  
Accordingly, this case must be remanded to afford the Veteran his 
requested personal hearing before the Board at the local RO 
regarding all three claims on appeal.  See 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.700 (2010).      

As an aside, the Board notes that should the Veteran decide to 
consolidate the DRO and Board hearings in lieu of having two 
separate hearings, a written withdrawal of the hearing request 
before the Board at a local RO must be submitted.  Such action 
should be taken in writing at the RO.  See 38 C.F.R. § 20.704(e) 
(2010).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following action:  

Schedule the Veteran for a Travel Board 
hearing at the RO in St. Petersburg, Florida.  
The Veteran and his representative should be 
notified of the date and time of the hearing. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

